DETAILED ACTION
This communication is a Final Office Action in reply to the amendment filed on 12/03/2020 to application no. 16/176,225.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/03/2020 has been entered. 
Examiner’s Note:  Examiner notes that this amendment includes new language in the claims that lack the required markings required by 37CFR 1.121. However, the new limitations that do not have the required markings (underlining for new language, strike-through or double brackets for deletion) have been fully considered and addressed in the rejection set forth in the instant office action. The following claims lack the required markings:
Claim 3: lacks strike-through or double brackets for deletion of the word “of”.
Claim 6: lacks strike-through or double brackets for deletion of the word “the”. 
Claim 7: lacks underlining for the word “event”.
Claims 1, 9, and 17: lacks underlining for the word “future”.
Claims 11 and 19: lack strike-through or double brackets for deletion of “at least one of”
Claim 17:  lacks underlining for the new limitation “predicting…transaction, by”.
Claims 12 and 13: the double bracket for event[[s]] appears to be unnecessary. 


Marking to show the changes: All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number "4" or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strike-through, followed by including and underlining the extra text with the desired change (e.g., number 14 as). An accompanying clean version is not required and should not be presented. Only claims of the status "currently amended" or "withdrawn" will include markings. See MPEP 714.
Status of Claims
Claims 1-20 have been amended. The claims are currently pending and have been examined. 
Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive. Please see reasons below.
Claim Rejections 35 U.S.C. § 101:
	Applicant submits on page 14 of the remarks that the claims are not directed to an abstract idea and that the claims integrate the subject matter into a practical application and recite significantly more than any purported abstract idea. Examiner respectfully disagrees. Under the analysis of claims under step 2A of the Alice framework, these claim elements are considered abstract ideas because they are directed to a mental process, which includes observations or evaluations. See MPEP 2106.04(a) The present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception, as presented, the claims are merely linking the use of the judicial exception to a computer system. Examiner notes that when determining whether a claim recites significantly more in Step 2B the analysis takes into consideration whether the claim effects a transformation or reduction of a particular article to a different state or thing. Transformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines." Bilski v. Kappos, 561 U.S. 593, 658, 95 USPQ2d 1001, 1007 (2010) (quoting Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972)). See MPEP 2106.05(c). Furthermore, the additional elements recited in the claims are not specially programmed computer or computer elements and the claim merely recites the use of a generic computer to perform generic computer functions of storing and transmitting data. These generic computer functions do not integrate the abstract idea into a practical application and do not recite significantly more than the judicial exception.
	Applicant submits on page 16 of the remarks that the claims do not recite mere observations or evaluation steps, which falls under the “mental process” grouping of abstract ideas and the claims do not recite a mental process, as it is not containing limitations that can practically be performed in the human mind. Examiner notes that the steps recited in the claims are acts of evaluating information that can be practically performed in the human mind. As the Federal Circuit has explained, "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016). See MPEP 2106.04(a)(2).
	Applicant submits on page 17 of the remarks that one improvement of the present claims includes the incident avoidance system. However, this system and the automation features described in page 18 of the remarks (using machine learning pattern discovery model) help improve quality of service and quality of end user, as described in the remarks and do not provide improvement to any computer technology.
	Applicant submits on page 19 of the remarks that the amended claims procedurally and legally are not directed to the abstract idea. As explained above, the claims are merely linking the use of the judicial exception to a computer system.
	Applicant submits on page 20 of the remarks that the office action failed to identify and establish the target concept, failed to demonstrate that the claims are “directed to” the target concept, and failed to establish the claims do not recite “significantly more” than the abstract idea. Examiner respectfully disagrees, this office action provides a detailed eligibility analysis addressing the claim limitations that recite the abstract idea under Step 2a Prong 1 and the additional elements that do not amount to significantly more under Step 2B.
	Applicant submits on page 21 of the remarks that the idea recited in the present claims is not merely routine in any computer implementation of an abstract idea and that the claims are not mere instructions to apply an exception using a generic computer component. Examiner respectfully disagrees. The additional elements recited in the claims are cited in a very general sense performing a computer generic function of sending/receiving data and do not impose any meaningful limit on practicing the abstract idea. Furthermore, the additional elements recited in the claims are not specially programmed computer or computer elements and the claim merely recites the use of a generic computer to perform generic computer functions of storing and transmitting data. The use of machine learning is well understood, routine and conventional in the art. 
	Applicant submits on page 23 of the remarks that the claimed limitations provide a solution to an existing demand for a way to more effectively determine the future IT operational incident and the associated root cause in the cloud-based business service/process, so to redress the future IT operational incident, even before the occurrence of the future IT operational incident. Examiner notes that as recited, the claim provides an improvement to a business process and not to a computer technology. 
	Applicant submits on page 23 of the remarks that the claim is integrated into a practical application and submits on page 24 of the remarks that the claims are not directed to a judicial exception at least because they recite particular elements that integrate the claims into a practical application. Examiner respectfully disagrees and notes that the present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system. The incident avoidance system, the machine learning based pattern discovery model….and the additional steps recited in the claims do not provide improvement to the computer technology and do not provide a meaningful link of the abstract idea to a practical application.
	Applicant submits on page 25 of the remarks that the claims are eligible under Step 2B for providing sufficient inventive concept. Further, applicant submits that the rejection is improper because the claims amount to “significantly more” than an abstract idea and submits on page 26 of the remarks that the analysis under Step 2B is improper because it fails to conduct the “inventive concept” inquiry. Examiner respectfully disagrees, when determining whether a claim recites significantly more in Step 2B the analysis takes into consideration whether the claim effects a transformation or reduction of a particular article to a different state or thing. Transformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines." Bilski v. Kappos, 561 U.S. 593, 658, 95 USPQ2d 1001, 1007 (2010) (quoting Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972)). See MPEP 2106.05(c). When considered individually and in combination, the additional elements recited in the claims do not amount to significantly more than the judicial exception, thus not provide an inventive concept. See MPEP 2106, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).
		Applicant submits on page 28 of the remarks that the claims are significantly more than the abstract idea itself. As explained above, when considered individually and in combination, the additional elements in the claims do not amount to significantly more than the judicial exception.
	Applicant submits on page 30 of the remarks that the claimed features are tangible improvement to technical problems faced by the field of utility distribution. Examiner notes that utility distribution is not a technology or computer technology field of improvement. 
	Applicant submits on page 30 of the remarks that the claimed system and method are necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of the IT operation incidence avoidance system. Examiner notes that per the Revised October 2019 guidance: in order to determine if an invention improves the functioning of a computer or other technology and integrate the judicial exception into a practical application, while the courts have not provided an explicit test for this consideration, MPEP 2106.04(a) and 2106.05(a) provide guidance, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement; second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement.
	Applicant submits on page 31 of the remarks that taken as a whole, the combination of elements recited in the claims recite a non-conventional computer implementation that amounts to significantly more than the abstract idea. As explained above, when considered individually and in combination, the additional elements recited in the claims do not amount to significantly more than the judicial exception, thus not provide an inventive concept.
	Applicant submits on page 31 of the remarks that the office fails to form a prima facie case of subject matter ineligibility because it does not provide any evidence that any limitations are well-understood, routine and conventional activity previously known in the art and submits on page 32 of the remarks that the analysis fails to map the allegedly conventional claim limitations to specific evidence, Examiner notes that the additional elements recited in the claims, specifically machine learning techniques are well-understood, routine, and conventional in the art. See, e.g., Bhakta et al, US 2014/0195396 at paragraph [0039]), noting that “machine learning algorithms that are currently well-known in the art.”  Accordingly, the claimed reliance on a machine-learning algorithm does not add significantly more to the claims 
Claim Rejections 35 U.S.C. § 103:
	Applicant submits on page 32 of the remarks that de Lima and Scheidler fail to disclose the elements of amended claim 1. Examiner respectfully disagrees. Specifically, applicant submits on page 34 of the remarks that the claimed “dynamic baseline” of the claims and the claimed step “mapping, ..., real-time unprocessed operational data with respect to a synthetic transaction in the cloud-based business process against the dynamic baseline” are wrongly equated in de Lima and submits on page 35 of the remarks that de Lima does not describe: for a given cloud-based business process,  "the dynamic baseline is determined in real time using a machine- learning based pattern-discovery-model on the current-health-data based on a previously-learnt good state for the same cloud-based business process,"; and "mapping, by an incident avoidance device, real-time unprocessed operational data with respect to a synthetic transaction in the cloud- based business process against a dynamic baseline for each of a set of relevant key performance indicators (KPI's) for the synthetic transaction," as recited in amended claim 1, so as to detect an anomaly event in the cloud-based business process. Examiner respectfully disagrees and notes that de Lima discloses a program code that obtains data from a variety of sources (i.e. dynamic baseline) and uses this data to dynamically (i.e. in real time) update information about technical issues and defining KPI, threshold and business impacts by using machine learning in at least [0029] and [0041].
	Applicant submits on page 35 of the remarks that the correlation of de Lima is only between the technical issues experienced by resources allocated to an entity and business impact of the issues, but not between “(i) the claimed baseline (i.e., obtained usinq a machine- learninq based pattern-discovery-model on the current-health-data (of the cloud- based business process) based on a previously-learnt qood state for the same cloud-based business process and (ii) the current-health-data) with respect to a synthetic transaction in the cloud-based business process”. Examiner respectfully disagrees with this interpretation. De Lima discloses correlation between events and incidents (i.e. issues) and generating these correlations by performing a cognitive analysis based on both structured and unstructured data from a variety of channels (i.e. a baseline) in real time through the use of continuous machine learning in at least [0025], [0033], and [0036].
	Applicant submits on page 36 of the remarks that “predicting the future IT operational incident that is to-be-occurred in a plurality of applications and an IT infrastructure that enables the cloud- based business process, based on the detected anomaly event in the synthetic transaction" is not present in Scheidler and submits on page 37 that Scheidler either alone or in combination with de Lima do not disclose or suggest “predicting, by the incident avoidance system, the future IT operational incident that is to-be-occurred in a plurality of applications and an IT infrastructure that enables the cloud-based business process, based on the detected anomaly event in the synthetic transaction, by: determining, using the machine-learning based pattern-discovery- model, real-time unprocessed application data and real-time unprocessed infrastructure data received via the communication network, based on a predefined time window within which the anomaly event is detected for the current-health-data," as recited in amended claim 1. Examiner notes that de Lima discloses identifying business risk indicators (i.e. future events) and unexpected business risks (i.e. predicting future events) in at least [0026] and [0038]. Additionally de Lima [0041] and [0052] discloses information about potential events. Scheidler discloses assigning risk levels in a time interval for a plurality of events in at least [0005-0010].
Applicant submits on page 38 of the remarks that nowhere in the cited portion of Scheidler and de Lima do the mention about to determine what appears to be the future IT operational incident i.e., could be manifested as a result of the detected anomaly event and an associated root cause for the anomaly in the cloud-based business service. It is noted that the features upon which applicant relies (i.e. could be manifested as a result of the detected anomaly event and an associated root cause for the anomaly in the cloud-based business service) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 9, and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1, 9, and 17 recite the limitation “the incident avoidance system” and “the plurality of components”.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-8, 10-16, and 18-20 depend directly or indirectly from claims 1, 9, and 17 and fail to cure the deficiency noted above, and are therefore rejected under 112(b) for the same reasons.  Additionally, claims 12 and 13 include the limitation “the pre-defined time window” without sufficient antecedent basis.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-20, the independent claims (claims 1, 9 and 17) are directed, in part, to a method, a system and a non-transitory computer-readable medium for avoiding an information technology operational incident in a business process. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-8 are directed to a method comprising a series of steps which falls under the statutory category of a process, claims 9-16 are directed to a system which falls under the category of a machine and claims 17-20 are directed to a non-transitory computer-readable medium, which falls under the category of an article of manufacture. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to dynamically avoiding future information technology (IT) operational incident in a cloud-based business process, the method comprising: mapping… real-time unprocessed operational data with respect to a synthetic transaction in the cloud- based business process against a dynamic baseline for each of a set of relevant key performance indicators (KPI's) for the synthetic transaction, wherein the real-time unprocessed operational data is indicative of current-health-data of the cloud-based business process, received via a communication network, and wherein the dynamic baseline is determined in real time using a machine- learning based pattern-discovery-model on the current-health-data based on a previously-learnt good state for the same cloud-based business process; dynamically detecting… an anomaly event in the synthetic transaction based on the mapping, wherein the detected anomaly event is associated to manifestation of the future IT operational incident that comprises one of: down time and performance issues associated with the cloud-based business process; predicting… the future IT operational incident that is to-be-occurred in a plurality of applications and an IT infrastructure that enables the cloud-based business process, based on the detected anomaly event in the synthetic transaction, by: determining, using the machine-learning based pattern-discovery-model, real-time unprocessed application data and real-time unprocessed infrastructure data received via the communication network, based on a predefined time window within which the anomaly event is detected for the current-health-data, wherein the real-time unprocessed application data and real-time unprocessed infrastructure data correspond to the plurality of applications and the plurality of components of an IT infrastructure respectively; dynamically identifying… a root cause of the anomaly event by correlating the anomaly event and the predicted future IT operational incident, wherein the correlation comprises: determining non-compliance to an expected state of the given cloud-based business process, based on the deviation of KPIs of application and infrastructure operational data against the good state KPI's of the business process; and providing, by the incident avoidance system, the root cause for redressal so as to dynamically avoid the future IT operational incident, even before the occurrence of the future IT operational incident. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “an incident avoidance device/system”; “a system”; “one processor”; “a computer readable medium” and “a non-transitory computer-readable medium”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1-2 and 6 and related text and [0044-0046] to understand that the invention may be implemented in a generic environment that “The disclosure can also be embodied in the form of computer program code containing instructions embodied in tangible media, such as floppy diskettes, solid state drives, CD-ROMs, hard drives, or any other computer- readable storage medium, wherein, when the computer program code is loaded into and executed by a computer or controller, the computer becomes an apparatus for practicing the invention.” “The disclosed methods and systems may be implemented on a conventional or a general-purpose computer system, such as a personal computer (PC)or server computer.” “Computer system 601 may include a central processing unit ("CPU" or "processor") 602. Processor 602 may include at least one data processor for executing program components for executing user-generated or system-generated requests. A user may include a person, a person using a device such as such as those included in this disclosure, or such a device itself. The processor may include specialized processing units such as integrated system (bus) controllers, memory management control units, floating point units, graphics processing units, digital signal processing units, etc. The processor may include a microprocessor, such as AMD® ATHLON*, DURON® OROPTERON®, ARM's application, embedded or secure processors, IBM® POWERPC®,INTEL® CORE® processor, ITANIUM® processor, XEON* processor, CELERON® processor or other line of processors, etc. The processor 602 may be implemented using mainframe, distributed processor, multi-core, parallel, grid, or other architectures. Some embodiments may utilize embedded technologies like application-specific integrated circuits (ASICs), digital signal processors (DSPs), Field Programmable GateArrays (FPGAs), etc. Processor 602 may be disposed in communication with one or more input/output (I/O) devices via I/O interface 603. The I/O interface 603 may employ communication protocols/methods such as, without limitation, audio, analog, digital, monoaural, RCA, stereo, IEEE-1394, near field communication (NFC), FireWire, Camera Link@, GigE, serial bus, universal serial bus (USB), infrared, PS/2, BNC, coaxial, component, composite, digital visual interface (DVI), high-definition multimedia interface (HDMI), radio frequency (RF) antennas, S-Video, video graphics array (VGA),IEEE 802.n   /g/n/x, Bluetooth, cellular (e.g., code-division multiple access (CDMA),high-speed packet access (HSPA+), global system for mobile communications (GSM), long-term evolution (LTE), WiMAX, or the like), etc.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2, 10, 18 (real-time data); 3, 11, 19 (KPI data); 4, 12 (detecting the anomaly); 5-6, 13-14 (correlating anomaly data); 7-8, 15-16, 20 (anomaly information and root cause) further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2020/0021503 (hereinafter; de Lima) in view of US Pub. No. 2018/0167402 (hereinafter; Scheidler).
Regarding claim 1, de Lima discloses:
A method of dynamically avoiding future information technology (IT) operational incident in a cloud based business process, the method comprising: [e.g. de Lima 0020 recites: “Embodiments of the present invention include a computer-implemented method, a computer program product, and a computer system that include program code executed on at least one processing circuit that mitigates potential impacts experienced by a user of one or more resources in a technical environment by: 1) prioritizing technical incidents experienced within the environment in accordance with potential impacts of the incidents based on performance indicators; 2) establishing reliable performance indicators (upon which to base the prioritizing) by identifying and performing cognitive analyses on contextual data from internal and external communication channels; and 3) dynamically prioritizing incident mitigation based on defined priorities (e.g., priorities defined by the users or group of users utilizing the resource of the technical environment). Embodiments of the present invention utilize a diverse group of unstructured and structured data in order to create transparency between operational (e.g., business) goals and milestones of a user base and the computing systems that are integral to achieving those goals, enabling the resources of the computing system to function in a manner that comports with meeting these goals and milestones. Aspects of some embodiments of the present invention represent a cognitive solution where the program code connects business with information technology (IT) infrastructure to by providing a business-responsive IT monitor that protects business processes. The program code, through a cognitive analysis (which can include utilizing a cognitive agent) machine learns a relationship between business performance conditions and the status of IT elements. Based on defining this relationship, the program code prioritizes responses to issues that negatively impact the status of the elements, to avoid or mitigate these impacts.” [0015] and Figs. 9-10 disclose an embodiment that can be utilized in a cloud computing environment.]
mapping, by an incident avoidance device, real-time unprocessed operational data with respect to a synthetic transaction in the cloud-based business process against a dynamic baseline for each of a set of relevant key performance indicators (KPI's) for the synthetic transaction. [e.g. de Lima 0029 recites: “As illustrated in this non-limiting example, program code 205 executing on at least one processing resource 210 obtains data from a variety of sources in order to determine, dynamically, priorities for various technical issues experienced by resources 220 allocated to an entity, by correlating the technical issues with business impacts of the issues. The program code 205 obtains electronic business data 230 that defines entity priorities and thresholds (e.g., KPI, threshold and business impact calculations and estimates).” Further; 0090 recites: “Examples of workloads and functions which may be provided from this layer include: mapping and navigation 91; software development and lifecycle management 92; virtual classroom education delivery 93; data analytics processing 94; transaction processing 95; and prioritizing mitigation of issues, based on correlating business and technical impacts 96.” Further; 0025 recites: “For example, the program code generates alerts in real-time when an event occurs that the program code determines will impact the entity, based on key performance indicators (KPIs) that affect the entity.” [0015] and Figs. 9-10 disclose an embodiment that can be utilized in a cloud computing environment.]
wherein the real-time unprocessed operational data is indicative of current-health-data of the cloud-based business process, received via a communication network, [e.g. de Lima discloses KPI values measured to indicate state of processes in at least [0028].]
and wherein the dynamic baseline is determined in real time using a machine- learning based pattern-discovery-model on the current-health-data based on a previously-learnt good state for the same cloud-based business process; [e.g. de Lima 0029 recites: “As illustrated in this non-limiting example, program code 205 executing on at least one processing resource 210 obtains data from a variety of sources in order to determine, dynamically, priorities for various technical issues experienced by resources 220 allocated to an entity, by correlating the technical issues with business impacts of the issues. The program code 205 obtains electronic business data 230 that defines entity priorities and thresholds (e.g., KPI, threshold and business impact calculations and estimates).” Further; 0041 recites: “As aforementioned, in embodiments of the present invention, the accuracy of the program code in correlating technical issues with business impacts increases with the use of the system because the program code is machine learning. FIG. 6 is a workflow 600 that illustrates machine learning aspects of some embodiments of the present invention. These machine learning aspects assist in enabling the program code to avoid and/or minimize business impacts that are caused by technical (e.g., IT) issues in a computing environment.”]  
dynamically detecting, by the incident avoidance system, an anomaly event in the synthetic transaction based on the mapping, wherein the detected anomaly event is associated to manifestation of the future IT operational incident that comprises one of: down time and performance issues associated with the cloud-based business process; [e.g. de Lima 0030-0031 recites: “The program code 205 monitors the resources 220 for reports of technical issues. In some embodiments of the present invention, the program code 205 can receive data regarding technical issues experienced within the resources 220 from a monitoring system executing on a resource (not pictured) communicatively coupled to the processing resource 210 and the resources 220 allocated to the entity, including on one or more of the resources 220. For example, the program code 205 can obtain incident tickets from the monitoring system that provide the program code 205 with technical issues identified by the monitoring system and/or reported by users and/or the entity, utilizing the resources 220. In some embodiments of the present invention, the program code 205 performs a cognitive analysis to correlate the business data with the technical issues, i.e., the program code 205 determines which issues, with which allocated resources 220, would generate the greatest negative impact on the entity (e.g., disrupting business continuity, causing the KPI to depart from an acceptable threshold, etc.). Based on this determination, the program code 205 dynamically prioritizes the technical issues.”]
predicting, by the incident avoidance system, the future IT operational incident that is to-be-occurred in a plurality of applications and an IT infrastructure that enables the cloud-based business process, based on the detected anomaly event in the synthetic transaction, by: [e.g. de Lima 0038 recites: “To monitor the sources, in some embodiments of the present invention, the program code periodically scans the communication channels to identify content from the data sources related to the changes (e.g., business risk indicators) (440). The program code utilizes the content in a cognitive analysis (e.g., FIG. 3, 330) to correlate ranked incidents within the technical environment with ranked events with discernable impacts on business performance (which now include both the business events and the identified content from the channels) (450). The program code machine learns from this enhanced cognitive analysis and can apply this additional data to enhance future cognitive analysis.”]  
Although de Lima discloses avoiding information technology incidents in a business process, de Lima does not specifically disclose a time of a plurality of anomalies or root cause of the anomalies. However, Scheidler discloses the following limitations:
determining, using the machine-learning based pattern-discovery-model, real-time unprocessed application data and real-time unprocessed infrastructure data received via the communication network, based on a predefined time window within which the anomaly event is detected for the current-health-data, wherein the real-time unprocessed application data and real-time unprocessed infrastructure data correspond to the plurality of applications and the plurality of components of an IT infrastructure respectively, [e.g. Scheidler [0005-0010] recites: “According to a first aspect of the invention, there is provided a computer-implemented method for determining computer system security threats, the computer system including user accounts established on the computer system, the method including the steps of: (i) for a plurality of user accounts, assigning a risk level to each account; (ii) in a time interval, for a plurality of events, wherein each event is linked to a respective user account, assigning an event score relating to deviation from normal behavior of each event with respect to the respective user account; (iii) in the time interval, for the plurality of events, calculating an event importance which is a function of the respective event score and the respective user account risk level; (iv) prioritizing the plurality of events by event importance, and (v) providing a record of the plurality of events, prioritized by event importance.”]
dynamically identifying, by the incident avoidance system, a root cause of the anomaly event by correlating the anomaly event and predicted future IT operational incident, [Scheidler 1348-1353 recite: “Example: the initial exception is a KeyError which in turn is translated to an AlgorithmNotFound exception which in turn causes an application startup to fail. In this case, the operator is primarily interested in the AlgorithmNotFound exception details, KeyError is too close to the program code, application startup is too generic. He can see that after all by the mere fact that the application displayed an error and returned a non-zero exit code. In this case AlgorithmNotFound is marked as the root_cause at the throw statement. Rules of thumb about marking exceptions as root causes: initial exceptions don't need this mark, those are the default root causes if nothing else is marked errors that translate low-level and/or Python exceptions, which in turn add context to make the error easier to understand should be marked root_causes AlgorithmNotFound that we throw instead of a KeyError errors that translate errors of external components, where we can include all the required details should be root causes DatabaseError that contains the low level error string are much better than the entire variety of exceptions potentially thrown by a database implementation generic errors that may happen for a lot of reasons and when we can't include all information in them should not be root causes, the underlying error should be instead: AddonError that encapsulates _all_errors triggered by addons StartupError that encapsulates all kind of startup errors” Further; 1475 recites: “An algorithm encapsulates some kind of mathematic model that can be trained using a history of activities. Based on this training, the same algorithm can associate scores with real-time activities as they are received and ingested by the system.”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the mitigation of technical incidents of de Lima with the plurality of anomalies and root cause analysis of Scheidler in order to prioritize events so that more important events may be investigated more quickly and efficiently, which improves the security of an organization (Scheidler [0011]) because the references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.   
wherein the correlation comprises: determining non-compliance to an expected state of the given cloud-based business process, based on the deviation of KPIs of application and infrastructure operational data against the good state KPI's of the business process; [e.g. de Lima 0028 recites: “The program code can also provide a KPI value (measured across multiple process instances) in the notification to indicate that the KPI is in an undesirable state (e.g., too low, too high, in the wrong range), or trending to a problematic state, based on the issue.” (See at least Figure 1)]  
and -3-Application No.: 16/176,225Attorney Docket No.: 11612.0780-00000providing, by the incident avoidance system, the root cause for redressal so as to dynamically avoid the future IT operational incident, even before the occurrence of the future IT operational incident. [e.g. de Lima 0021 recites: “Rather than rely on frequency of incidents in prioritizing which issues to mitigate, in embodiments of the present invention, the program code, executed by at least one processing resource, utilizes performance indicators tied to the efficacy of the system when experiencing the incidents, from a user perspective, when prioritizing the issues that are the cause of the incidents that are to be mitigated, and scheduling these issues for mitigation. As another example of an advantage of aspects of the present invention, some existing monitoring and mitigation systems prioritize which issues (identified through system monitoring) to address based on the importance of the customer experiencing each issue. In these system, customers submit reports and the program code determines the order for issue mitigation based on the priority ranking of the customer.”]  
Regarding claims 2 and 10, Although de Lima discloses avoiding information technology incidents in a business process, de Lima does not specifically disclose dynamically detecting the anomaly. However, Scheidler discloses the following limitations:
The method of claim 1 further comprising; the system of claim 9, wherein the operations further comprise: streaming without persisting, until dynamically detecting the anomaly event, the real- time unprocessed operational data, the real-time unprocessed application data, and the real-time unprocessed infrastructure data. [e.g. Scheidler 0168-0170 recite: “High quality monitoring produces intelligent data analysis, which produces real time reaction, which in turn produces high quality monitoring. FIG. 10 shows an example of how monitoring complements control. Regarding Privileged Access Management (PAM), this provides deep visibility into the activity, real-time monitoring & control, and privileged accounts require special attention. FIG. 11 shows an example of a contextual security intelligence system. Regarding User Behaviour Analytics, these provide an automated response, real-time prioritized dashboards, and can show you what's really important. FIG. 12 shows an example of aspects of a contextual security intelligence system.” Further; 0462 and 0669 recite: “The principle is that a client interacts with a network application entirely through hypermedia provided dynamically by application servers.”; “The threshold for alerts may be a risk score value above which an alert is generated. The alert threshold can be set manually to an exact value. The alert threshold can also be defined in a dynamic way where the goal is to issue approximately the same number of alerts in a time period”]  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the mitigation of technical incidents of de Lima with the dynamic way of issuing alerts of Scheidler in order to issue a certain number of alerts in a certain time period (Scheidler 0669) because the references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.   
Regarding claims 3, 11 and 19, de Lima discloses:
The method of claim 1, further comprising; the system of claim 9, wherein the operations further comprise; the non-transitory computer-readable medium of claim 17, wherein the computer-executable instructions are further configured for: identifying the set of relevant KPI's for the IT transaction from among a plurality of pre-defined KPI's; [e.g. de Lima 0028 recites: “The program code can also provide a KPI value (measured across multiple process instances) in the notification to indicate that the KPI is in an undesirable state (e.g., too low, too high, in the wrong range), or trending to a problematic state, based on the issue.”]
and determining the dynamic baseline for each of the set of relevant KPI's in real-time using of a statistical pattern discovery model. [e.g. de Lima 0029 recites: “As illustrated in this non-limiting example, program code 205 executing on at least one processing resource 210 obtains data from a variety of sources in order to determine, dynamically, priorities for various technical issues experienced by resources 220 allocated to an entity, by correlating the technical issues with business impacts of the issues. The program code 205 obtains electronic business data 230 that defines entity priorities and thresholds (e.g., KPI, threshold and business impact calculations and estimates).” Further; 0041 recites: “As aforementioned, in embodiments of the present invention, the accuracy of the program code in correlating technical issues with business impacts increases with the use of the system because the program code is machine learning. FIG. 6 is a workflow 600 that illustrates machine learning aspects of some embodiments of the present invention. These machine learning aspects assist in enabling the program code to avoid and/or minimize business impacts that are caused by technical (e.g., IT) issues in a computing environment.” [0026] discloses detecting patterns where business performance can be impacted by IT issues. [0026] discloses detecting patterns where business performance can be impacted by IT issues.]  
Regarding claims 4 and 12, Although de Lima discloses avoiding information technology incidents in a business process, de Lima does not specifically disclose dynamically detecting the anomaly. However, Scheidler discloses the following limitations:
The method of claim 1, further comprising; the system of claim 9, wherein the operations further comprise: persisting, upon dynamically detecting the anomaly event, on the real-time unprocessed application data and the real-time unprocessed infrastructure data within the pre-defined window. [e.g. Scheidler 0462 and 0669 recite: “The principle is that a client interacts with a network application entirely through hypermedia provided dynamically by application servers.”; “The threshold for alerts may be a risk score value above which an alert is generated. The alert threshold can be set manually to an exact value. The alert threshold can also be defined in a dynamic way where the goal is to issue approximately the same number of alerts in a time period, (e.g: give me approx 20 alerts a day) ”]    
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the mitigation of technical incidents of de Lima with the dynamic way of issuing alerts of Scheidler in order to issue a certain number of alerts in a certain time period (Scheidler 0669) because the references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.   
Regarding claims 5 and 13, de Lima discloses:
The method of claim 1; the system of claim 9, wherein the correlating comprises performing complex event processing to identify the anomaly events. [e.g. de Lima 0021 recites: “For example, some monitoring and mitigation systems prioritize incidents based on the prevalence of that incident within a given time period, assigning the incidents that occur more frequently to higher priority queues in order to be addressed and corrected more quickly. The frequency of a given incident is often not relevant to the impact of the incident (or the type of incident) on the business. For example, while a first, repeating, issue with a given resource has minimal impacts on the productivity of the users, a second issue, which occurs only once, with another resource, can severely impact the efficiency of the users and even hinder the efficacy of the computing system as a whole, from the perspectives of the users. Rather than rely on frequency of incidents in prioritizing which issues to mitigate, in embodiments of the present invention, the program code, executed by at least one processing resource, utilizes performance indicators tied to the efficacy of the system when experiencing the incidents, from a user perspective, when prioritizing the issues that are the cause of the incidents that are to be mitigated, and scheduling these issues for mitigation.”]  
Regarding claims 6 and 14, de Lima discloses:
The method of claim 1; the system of claim 9, wherein the good state is indicative of: a non-compliance to an expected state. [e.g. de Lima 0028 recites: “The program code can also provide a KPI value (measured across multiple process instances) in the notification to indicate that the KPI is in an undesirable state (e.g., too low, too high, in the wrong range), or trending to a problematic state, based on the issue.” (See at least Figure 1)]  
Regarding claims 7, 15 and 20, Although de Lima discloses avoiding information technology incidents in a business process, de Lima does not specifically disclose providing visualization of the anomaly and the root cause. However, Scheidler discloses the following limitations:
The method of claim 1, further comprising; the system of claim 9, wherein the operations further comprise; the non-transitory computer-readable medium of claim 17, wherein the computer-executable instructions are further configured for: at least one of: providing visualization of the anomaly event and of the root cause of the anomaly event to a user, or providing a natural language description of the anomaly event and of the root cause of the anomaly event to the user. [e.g. Scheidler 0161 recites: “Show the user activity Anomalies” Further; 1344-1345 recite: “The chainable Exception machinery built into Blindspotter allows selective marking of exceptions as root causes. A root cause within the exception chain is assumed to be the most relevant error that the user would be interested in when troubleshooting the issue.”]  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the mitigation of technical incidents of de Lima with the marking of root causes of Scheidler in order determine the most relevant errors that the user would be interested in troubleshooting (Scheidler 0161) because the references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.   
Regarding claims 8 and 16, de Lima discloses:
The method of claim 1; the system of claim 9, wherein providing the root cause for redressal further comprises: determining a recommended action to redress the root cause of the anomaly event; [e.g. de Lima 0021 recites: “Rather than rely on frequency of incidents in prioritizing which issues to mitigate, in embodiments of the present invention, the program code, executed by at least one processing resource, utilizes performance indicators tied to the efficacy of the system when experiencing the incidents, from a user perspective, when prioritizing the issues that are the cause of the incidents that are to be mitigated, and scheduling these issues for mitigation. As another example of an advantage of aspects of the present invention, some existing monitoring and mitigation systems prioritize which issues (identified through system monitoring) to address based on the importance of the customer experiencing each issue. In these system, customers submit reports and the program code determines the order for issue mitigation based on the priority ranking of the customer.”]
and at least one of providing the recommended action to a user, or implementing the recommended action. [e.g. de Lima 0033 recites: “Additionally, when the program code 205 determines that an issue has occurred in the allocated resources 220, the program code 205 determines, based on the correlated prioritization, whether an action should be taken and, optionally, what action should be taken, to mitigate the issue.”]  
Regarding claim 9, de Lima discloses:
A system for dynamically avoiding future information technology (IT) operational incident in a business process, the system comprising: an incident avoidance device comprising at least one processor and a computer-readable medium storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: [e.g. de Lima 0020 recites: “Embodiments of the present invention include a computer-implemented method, a computer program product, and a computer system that include program code executed on at least one processing circuit that mitigates potential impacts experienced by a user of one or more resources in a technical environment by: 1) prioritizing technical incidents experienced within the environment in accordance with potential impacts of the incidents based on performance indicators; 2) establishing reliable performance indicators (upon which to base the prioritizing) by identifying and performing cognitive analyses on contextual data from internal and external communication channels; and 3) dynamically prioritizing incident mitigation based on defined priorities (e.g., priorities defined by the users or group of users utilizing the resource of the technical environment). Embodiments of the present invention utilize a diverse group of unstructured and structured data in order to create transparency between operational (e.g., business) goals and milestones of a user base and the computing systems that are integral to achieving those goals, enabling the resources of the computing system to function in a manner that comports with meeting these goals and milestones. Aspects of some embodiments of the present invention represent a cognitive solution where the program code connects business with information technology (IT) infrastructure to by providing a business-responsive IT monitor that protects business processes. The program code, through a cognitive analysis (which can include utilizing a cognitive agent) machine learns a relationship between business performance conditions and the status of IT elements. Based on defining this relationship, the program code prioritizes responses to issues that negatively impact the status of the elements, to avoid or mitigate these impacts.”]
mapping real-time unprocessed operational data with respect to a synthetic transaction in the cloud-based business process against a dynamic baseline for each of a set of relevant key performance indicators (KPI's) for the synthetic transaction, [e.g. de Lima 0029 recites: “As illustrated in this non-limiting example, program code 205 executing on at least one processing resource 210 obtains data from a variety of sources in order to determine, dynamically, priorities for various technical issues experienced by resources 220 allocated to an entity, by correlating the technical issues with business impacts of the issues. The program code 205 obtains electronic business data 230 that defines entity priorities and thresholds (e.g., KPI, threshold and business impact calculations and estimates).” Further; 0090 recites: “Examples of workloads and functions which may be provided from this layer include: mapping and navigation 91; software development and lifecycle management 92; virtual classroom education delivery 93; data analytics processing 94; transaction processing 95; and prioritizing mitigation of issues, based on correlating business and technical impacts 96.” Further; 0025 recites: “For example, the program code generates alerts in real-time when an event occurs that the program code determines will impact the entity, based on key performance indicators (KPIs) that affect the entity.” [0015] and Figs. 9-10 disclose an embodiment that can be utilized in a cloud computing environment.]  33
wherein the real-time unprocessed operational data is indicative of current-health-data of the cloud-based business process, [e.g. de Lima discloses KPI values measured to indicate state of processes in at least [0028].]
and wherein the dynamic baseline is determined in real time using a machine learning model on the current-health-data based on a previously-learnt good state for the same cloud-based business process, [e.g. de Lima 0029 recites: “As illustrated in this non-limiting example, program code 205 executing on at least one processing resource 210 obtains data from a variety of sources in order to determine, dynamically, priorities for various technical issues experienced by resources 220 allocated to an entity, by correlating the technical issues with business impacts of the issues. The program code 205 obtains electronic business data 230 that defines entity priorities and thresholds (e.g., KPI, threshold and business impact calculations and estimates).” Further; 0041 recites: “As aforementioned, in embodiments of the present invention, the accuracy of the program code in correlating technical issues with business impacts increases with the use of the system because the program code is machine learning. FIG. 6 is a workflow 600 that illustrates machine learning aspects of some embodiments of the present invention. These machine learning aspects assist in enabling the program code to avoid and/or minimize business impacts that are caused by technical (e.g., IT) issues in a computing environment.”] 
dynamically detecting an anomaly event in the synthetic transaction based on the mapping; wherein the detected anomaly event is associated to manifestation of the future IT operational incident that comprises one of: down time and performance issues associated with the cloud-based business process; [e.g. de Lima 0030-0031 recites: “The program code 205 monitors the resources 220 for reports of technical issues. In some embodiments of the present invention, the program code 205 can receive data regarding technical issues experienced within the resources 220 from a monitoring system executing on a resource (not pictured) communicatively coupled to the processing resource 210 and the resources 220 allocated to the entity, including on one or more of the resources 220. For example, the program code 205 can obtain incident tickets from the monitoring system that provide the program code 205 with technical issues identified by the monitoring system and/or reported by users and/or the entity, utilizing the resources 220. In some embodiments of the present invention, the program code 205 performs a cognitive analysis to correlate the business data with the technical issues, i.e., the program code 205 determines which issues, with which allocated resources 220, would generate the greatest negative impact on the entity (e.g., disrupting business continuity, causing the KPI to depart from an acceptable threshold, etc.). Based on this determination, the program code 205 dynamically prioritizes the technical issues.”] 
predicting, by the incident avoidance system, the future IT operational incident that is to-be-occurred in a plurality of applications and an IT infrastructure that enables the cloud-based business process, based on the detected anomaly event in the synthetic transaction, by: [e.g. de Lima 0038 recites: “To monitor the sources, in some embodiments of the present invention, the program code periodically scans the communication channels to identify content from the data sources related to the changes (e.g., business risk indicators) (440). The program code utilizes the content in a cognitive analysis (e.g., FIG. 3, 330) to correlate ranked incidents within the technical environment with ranked events with discernable impacts on business performance (which now include both the business events and the identified content from the channels) (450). The program code machine learns from this enhanced cognitive analysis and can apply this additional data to enhance future cognitive analysis.”]  
Although de Lima discloses avoiding information technology incidents in a business process, de Lima does not specifically disclose a time of a plurality of anomalies or root cause of the anomalies. However, Scheidler discloses the following limitations:
determining, using the machine-learning model, real-time unprocessed application data and real-time unprocessed infrastructure data based on a predefined time window of the current-health-data for which anomaly is detected, wherein the real-time unprocessed application data and real-time unprocessed infrastructure data correspond to the plurality of applications and the plurality of components of an IT infrastructure respectively; [e.g. Scheidler 0005-00010 recites: “According to a first aspect of the invention, there is provided a computer-implemented method for determining computer system security threats, the computer system including user accounts established on the computer system, the method including the steps of: (i) for a plurality of user accounts, assigning a risk level to each account; (ii) in a time interval, for a plurality of events, wherein each event is linked to a respective user account, assigning an event score relating to deviation from normal behavior of each event with respect to the respective user account; (iii) in the time interval, for the plurality of events, calculating an event importance which is a function of the respective event score and the respective user account risk level; (iv) prioritizing the plurality of events by event importance, and (v) providing a record of the plurality of events, prioritized by event importance.”]
dynamically identifying a root cause of the anomaly event by correlating the anomaly and the predicted future IT  operational incident, [Scheidler 1348-1353 recite: “Example: the initial exception is a KeyError which in turn is translated to an AlgorithmNotFound exception which in turn causes an application startup to fail. In this case, the operator is primarily interested in the AlgorithmNotFound exception details, KeyError is too close to the program code, application startup is too generic. He can see that after all by the mere fact that the application displayed an error and returned a non-zero exit code. In this case AlgorithmNotFound is marked as the root_cause at the throw statement. Rules of thumb about marking exceptions as root causes: initial exceptions don't need this mark, those are the default root causes if nothing else is marked errors that translate low-level and/or Python exceptions, which in turn add context to make the error easier to understand should be marked root_causes AlgorithmNotFound that we throw instead of a KeyError errors that translate errors of external components, where we can include all the required details should be root causes DatabaseError that contains the low level error string are much better than the entire variety of exceptions potentially thrown by a database implementation generic errors that may happen for a lot of reasons and when we can't include all information in them should not be root causes, the underlying error should be instead: AddonError that encapsulates _all_errors triggered by addons StartupError that encapsulates all kind of startup errors” Further; 1475 recites: “An algorithm encapsulates some kind of mathematic model that can be trained using a history of activities. Based on this training, the same algorithm can associate scores with real-time activities as they are received and ingested by the system.”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the mitigation of technical incidents of de Lima with the plurality of anomalies and root cause analysis of Scheidler in order to prioritize events so that more important events may be investigated more quickly and efficiently, which improves the security of an organization (Scheidler [0011]) because the references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.
wherein the correlation comprises: determining non-compliance to an expected state of the given cloud-based business process, based on the deviation of KPIs of application and infrastructure operational data against the good state KPI’s of the business process; [e.g. de Lima 0028 recites: “The program code can also provide a KPI value (measured across multiple process instances) in the notification to indicate that the KPI is in an undesirable state (e.g., too low, too high, in the wrong range), or trending to a problematic state, based on the issue.” (See at least Figure 1)]  
and providing the root cause for redressal so as to dynamically avoid the future IT operational incident, even before the occurrence of the future IT operational incident. [e.g. de Lima 0021 recites: “Rather than rely on frequency of incidents in prioritizing which issues to mitigate, in embodiments of the present invention, the program code, executed by at least one processing resource, utilizes performance indicators tied to the efficacy of the system when experiencing the incidents, from a user perspective, when prioritizing the issues that are the cause of the incidents that are to be mitigated, and scheduling these issues for mitigation. As another example of an advantage of aspects of the present invention, some existing monitoring and mitigation systems prioritize which issues (identified through system monitoring) to address based on the importance of the customer experiencing each issue. In these system, customers submit reports and the program code determines the order for issue mitigation based on the priority ranking of the customer.”]  
Regarding claim 17, de Lima discloses:
A non-transitory computer-readable medium storing computer-executable instructions for dynamically avoiding future information technology (IT) operational incident in a cloud-based business process, the computer-executable instructions configured for: [e.g. de Lima 0020 recites: “Embodiments of the present invention include a computer-implemented method, a computer program product, and a computer system that include program code executed on at least one processing circuit that mitigates potential impacts experienced by a user of one or more resources in a technical environment by: 1) prioritizing technical incidents experienced within the environment in accordance with potential impacts of the incidents based on performance indicators; 2) establishing reliable performance indicators (upon which to base the prioritizing) by identifying and performing cognitive analyses on contextual data from internal and external communication channels; and 3) dynamically prioritizing incident mitigation based on defined priorities (e.g., priorities defined by the users or group of users utilizing the resource of the technical environment). Embodiments of the present invention utilize a diverse group of unstructured and structured data in order to create transparency between operational (e.g., business) goals and milestones of a user base and the computing systems that are integral to achieving those goals, enabling the resources of the computing system to function in a manner that comports with meeting these goals and milestones. Aspects of some embodiments of the present invention represent a cognitive solution where the program code connects business with information technology (IT) infrastructure to by providing a business-responsive IT monitor that protects business processes. The program code, through a cognitive analysis (which can include utilizing a cognitive agent) machine learns a relationship between business performance conditions and the status of IT elements. Based on defining this relationship, the program code prioritizes responses to issues that negatively impact the status of the elements, to avoid or mitigate these impacts.” [0015] and Figs. 9-10 disclose an embodiment that can be utilized in a cloud computing environment.] 
mapping real-time unprocessed operational data with respect to a synthetic transaction in the cloud-based business process against a dynamic baseline for each of a set of relevant key performance indicators (KPI's) for the synthetic transaction, [e.g. de Lima 0029 recites: “As illustrated in this non-limiting example, program code 205 executing on at least one processing resource 210 obtains data from a variety of sources in order to determine, dynamically, priorities for various technical issues experienced by resources 220 allocated to an entity, by correlating the technical issues with business impacts of the issues. The program code 205 obtains electronic business data 230 that defines entity priorities and thresholds (e.g., KPI, threshold and business impact calculations and estimates).” Further; 0090 recites: “Examples of workloads and functions which may be provided from this layer include: mapping and navigation 91; software development and lifecycle management 92; virtual classroom education delivery 93; data analytics processing 94; transaction processing 95; and prioritizing mitigation of issues, based on correlating business and technical impacts 96.” Further; 0025 recites: “For example, the program code generates alerts in real-time when an event occurs that the program code determines will impact the entity, based on key performance indicators (KPIs) that affect the entity.”]
wherein the real-time unprocessed operational data is indicative of current-health-data of the cloud-based business process, received via a communication network, [e.g. de Lima discloses KPI values measured to indicate state of processes in at least [0028].]
and wherein the dynamic baseline is determined in real time using a machine- learning based pattern-discovery-model on the current-health-data based on a previously-learnt good state for the same cloud-based business process; [e.g. de Lima 0029 recites: “As illustrated in this non-limiting example, program code 205 executing on at least one processing resource 210 obtains data from a variety of sources in order to determine, dynamically, priorities for various technical issues experienced by resources 220 allocated to an entity, by correlating the technical issues with business impacts of the issues. The program code 205 obtains electronic business data 230 that defines entity priorities and thresholds (e.g., KPI, threshold and business impact calculations and estimates).” Further; 0041 recites: “As aforementioned, in embodiments of the present invention, the accuracy of the program code in correlating technical issues with business impacts increases with the use of the system because the program code is machine learning. FIG. 6 is a workflow 600 that illustrates machine learning aspects of some embodiments of the present invention. These machine learning aspects assist in enabling the program code to avoid and/or minimize business impacts that are caused by technical (e.g., IT) issues in a computing environment.” [0026] discloses detecting patterns where business performance can be impacted by IT issues.]  
dynamically detecting, by the incident avoidance system, an anomaly event in the synthetic transaction based on the mapping, wherein the detected anomaly event is associated to manifestation of the future IT operational incident that comprises one of: down time and performance issues associated with the cloud-based business process; [e.g. de Lima 0030-0031 recites: “The program code 205 monitors the resources 220 for reports of technical issues. In some embodiments of the present invention, the program code 205 can receive data regarding technical issues experienced within the resources 220 from a monitoring system executing on a resource (not pictured) communicatively coupled to the processing resource 210 and the resources 220 allocated to the entity, including on one or more of the resources 220. For example, the program code 205 can obtain incident tickets from the monitoring system that provide the program code 205 with technical issues identified by the monitoring system and/or reported by users and/or the entity, utilizing the resources 220. In some embodiments of the present invention, the program code 205 performs a cognitive analysis to correlate the business data with the technical issues, i.e., the program code 205 determines which issues, with which allocated resources 220, would generate the greatest negative impact on the entity (e.g., disrupting business continuity, causing the KPI to depart from an acceptable threshold, etc.). Based on this determination, the program code 205 dynamically prioritizes the technical issues.”]
predicting, by the incident avoidance system, the future IT operational incident that is to-be-occurred in a plurality of applications and an IT infrastructure that enables the cloud-based business process, based on the detected anomaly event in the synthetic transaction, by: [e.g. de Lima 0038 recites: “To monitor the sources, in some embodiments of the present invention, the program code periodically scans the communication channels to identify content from the data sources related to the changes (e.g., business risk indicators) (440). The program code utilizes the content in a cognitive analysis (e.g., FIG. 3, 330) to correlate ranked incidents within the technical environment with ranked events with discernable impacts on business performance (which now include both the business events and the identified content from the channels) (450). The program code machine learns from this enhanced cognitive analysis and can apply this additional data to enhance future cognitive analysis.”]  
Although de Lima discloses avoiding information technology incidents in a business process, de Lima does not specifically disclose a time of a plurality of anomalies or root cause of the anomalies. However, Scheidler discloses the following limitations:
determining, using the machine-learning based pattern-discovery-model, real-time unprocessed application data and real-time unprocessed infrastructure data received via the communication network, based on a predefined time window within which the anomaly event is detected for the current-health-data, wherein the real-time unprocessed application data and real-time unprocessed infrastructure data correspond to the plurality of applications and the plurality of components of an IT infrastructure respectively, [e.g. Scheidler 0005-00010 recites: “According to a first aspect of the invention, there is provided a computer-implemented method for determining computer system security threats, the computer system including user accounts established on the computer system, the method including the steps of: (i) for a plurality of user accounts, assigning a risk level to each account; (ii) in a time interval, for a plurality of events, wherein each event is linked to a respective user account, assigning an event score relating to deviation from normal behavior of each event with respect to the respective user account; (iii) in the time interval, for the plurality of events, calculating an event importance which is a function of the respective event score and the respective user account risk level; (iv) prioritizing the plurality of events by event importance, and (v) providing a record of the plurality of events, prioritized by event importance.”]
dynamically identifying, by the incident avoidance system, a root cause of the anomaly event by correlating the anomaly event and predicted future IT operational incident, [Scheidler 1348-1353 recite: “Example: the initial exception is a KeyError which in turn is translated to an AlgorithmNotFound exception which in turn causes an application startup to fail. In this case, the operator is primarily interested in the AlgorithmNotFound exception details, KeyError is too close to the program code, application startup is too generic. He can see that after all by the mere fact that the application displayed an error and returned a non-zero exit code. In this case AlgorithmNotFound is marked as the root_cause at the throw statement. Rules of thumb about marking exceptions as root causes: initial exceptions don't need this mark, those are the default root causes if nothing else is marked errors that translate low-level and/or Python exceptions, which in turn add context to make the error easier to understand should be marked root_causes AlgorithmNotFound that we throw instead of a KeyError errors that translate errors of external components, where we can include all the required details should be root causes DatabaseError that contains the low level error string are much better than the entire variety of exceptions potentially thrown by a database implementation generic errors that may happen for a lot of reasons and when we can't include all information in them should not be root causes, the underlying error should be instead: AddonError that encapsulates _all_errors triggered by addons StartupError that encapsulates all kind of startup errors” Further; 1475 recites: “An algorithm encapsulates some kind of mathematic model that can be trained using a history of activities. Based on this training, the same algorithm can associate scores with real-time activities as they are received and ingested by the system.”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the mitigation of technical incidents of de Lima with the plurality of anomalies and root cause analysis of Scheidler in order to prioritize events so that more important events may be investigated more quickly and efficiently, which improves the security of an organization (Scheidler [0011]) because the references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.   
wherein the correlation comprises: determining non-compliance to an expected state of the given cloud-based business process, based on the deviation of KPIs of application and infrastructure operational data against the good state KPI's of the business process; [e.g. de Lima 0028 recites: “The program code can also provide a KPI value (measured across multiple process instances) in the notification to indicate that the KPI is in an undesirable state (e.g., too low, too high, in the wrong range), or trending to a problematic state, based on the issue.” (See at least Figure 1)]  
and -providing, by the incident avoidance system, the root cause for redressal so as to dynamically avoid the future IT operational incident, even before the occurrence of the future IT operational incident. [e.g. de Lima 0021 recites: “Rather than rely on frequency of incidents in prioritizing which issues to mitigate, in embodiments of the present invention, the program code, executed by at least one processing resource, utilizes performance indicators tied to the efficacy of the system when experiencing the incidents, from a user perspective, when prioritizing the issues that are the cause of the incidents that are to be mitigated, and scheduling these issues for mitigation. As another example of an advantage of aspects of the present invention, some existing monitoring and mitigation systems prioritize which issues (identified through system monitoring) to address based on the importance of the customer experiencing each issue. In these system, customers submit reports and the program code determines the order for issue mitigation based on the priority ranking of the customer.”]  
Regarding claim 18, Although de Lima discloses avoiding information technology incidents in a business process, de Lima does not specifically disclose dynamically detecting the anomaly. However, Scheidler discloses the following limitations:
The non-transitory computer-readable medium of claim 17, wherein the computer-executable instructions are further configured for at least one of:  36streaming without persisting, until dynamically detecting the anomaly, the real- time unprocessed operational data, the real-time unprocessed application data, and the real-time unprocessed infrastructure data, or persisting, upon dynamically detecting the anomaly event, on the real-time unprocessed application data and the real-time unprocessed infrastructure data within the pre-defined window. [e.g. Scheidler 0462 and 0669 recite: “The principle is that a client interacts with a network application entirely through hypermedia provided dynamically by application servers.”; “The threshold for alerts may be a risk score value above which an alert is generated. The alert threshold can be set manually to an exact value. The alert threshold can also be defined in a dynamic way where the goal is to issue approximately the same number of alerts in a time period”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the mitigation of technical incidents of de Lima with the dynamic way of issuing alerts of Scheidler in order to issue a certain number of alerts in a certain time period (Scheidler 0669) because the references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS Z. SANTIAGO MERCED/       Examiner, Art Unit 3683

/TIMOTHY PADOT/       Primary Examiner, Art Unit 3683